Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention II, claim 3 in the reply filed on 5/17/2022 is acknowledged.
Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 3 is objected to because of the following informalities. Appropriate correction is required.
Claim 3. This claim has the following issues:
The limitation “the steps” lacks antecedent basis.
The term “coper” in line 22 is misspelled.
The limitation “the air” lacks antecedent basis.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Suzuki et al., U.S. Patent App. Pub. No. 2007/0141381 A1 [hereinafter Suzuki] in view of Suzuki/Saito, U.S. Patent App. Pub. No. 2011/0171491 A1 (to avoid confusion with the main reference, this reference will be named after the second inventior) [hereinafter Saito], Kumar et al., Factor[s Affecting an] Electro-Deposition Process, 5(2) International Journal of Current Engineering and Technology 700 (April 2015) [hereinafter Kumar], and Okubo, W.O. Int’l Pub. No. 2019/049834 A1. Okubo, U.S. Patent App. Pub. No. 2021/0147993 A1 will be used as a translation for the international Okubo publication.
The body of the claim is generally written with parentheses following the limitations indicating the prior art’s teachings and/or examiner notes.

Claim 1. The following references render this claim obvious.
I. Suzuki
A method for producing a surface-treated copper foil … (copper foil which is treated on its surface; Suzuki abstract, [0024]), comprising the steps of:
employing a plating bath for … metal film, comprising … chromium, … molybdenum, … zinc, and … nickel (depositing Ni, Zn, & Cr, which may be done with an electroplating bath; Suzuki [0049], [0110], see also [0070]-0075] (electroplating with nickel), [0155]-[0159] (electroplating with zinc), [0177] (electroplating with chromium)) …;
subjecting a copper foil having a thickness of 35 μm or less (7-200 micrometers; Suzuki [0024]) … .
The “for a high-frequency circuit” recitation is functional language. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP § 2114. Because the cited prior art teaches the structural limitations of the claim, the prior art is also structurally capable of performing the claimed functions and therefore reads on the claimed language. See id.
Suzuki is silent on subsequently leaving the surface-treated copper foil in the air for 10 to 50 seconds.
However, after depositing the Ni, Zn, & Cr and before a silane coupling agent treatment is done, a person having ordinary skill in the art would recognize that there would be a gap of time after the deposition is completed when the deposit is transported through the air to the silane coupling agent treatment. A person having ordinary skill in the art would have recognized that this gap of time would affect productivity.
A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
Thus a person having ordinary skill in the art would have recognized that the time in the air is a variable that achieves the recognized result of affecting the productivity, hence making it a result-effective variable.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s).	
II. Mo - Saito
Suzuki is silent on a quaternary metal including molybdenum.
However, it is obvious to combine equivalents for the same purpose. MPEP § 2144.06(I).
Suzuki teaches Ni, Zn, & Cr are used for rust prevention and heat resistance. Suzuki [0049].
Saito teaches that Mo, Ni, Zn, & Cr are electroplated for rust prevention, heat resistance, and chemical resistance. Saito [0061]-[0062].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s alloy with Saito’s Mo for chemical resistance. Alternatively, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s alloy with Saito’s Mo for the same purpose of rust prevention and heat resistance.
	III. Concentrations – Kumar
Suzuki is silent on the concentrations of 0.2 to 6.0 g/L of chromium, 1.0 to 9.0 g/L of molybdenum, 1.0 to 8.0 g/L of zinc, and 1.0 to 7.0 g/L of nickel in terms of metal.
A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
Kumar teaches that the metal concentration is a variable that achieves the recognized result of affecting the deposition rate, hence making it a result-effective variable. See Kumar p. 702, § 4.4.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the metal concentration for each metal and determined the optimum or workable range to be inclusive of the claimed range/value(s).
	IV. pH - Okubo
Suzuki is silent to a surface treatment under conditions of a pH of 3 to 4.
Okubo teaches that when electroplating nickel, a pH of 3-6 prevents precipitating nickel hydroxide and obtains good conductivity. Okubo [0073]-[0074].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Okubo’s pH of 3-4 to prevent precipitating nickel hydroxide and to obtain good conductivity.
	V. Current Density – Kumar
Suzuki is silent on a current density of 0.5 to 5.0 A/dm2.
A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
Kumar teaches that the current density is a variable that achieves the recognized result of affecting the coating quality and potential difficulties, hence making it a result-effective variable. See Kumar pp. 701-02.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s).	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794